ICJ_144_ObligationProsecuteExtradite_BEL_SEN_2009-05-28_ORD_01_NA_01_FR.txt.                 DÉCLARATION COMMUNE
           DE MM. LES JUGES KOROMA ET YUSUF

 raduction]

Obligation aut dedere aut judicare — But de la demande en indication de
sures conservatoires de la Belgique — But atteint grâce aux assurances du
négal — Caractère inacceptable de l’impunité.

1. Bien qu’ayant voté en faveur de l’ordonnance, nous avons décidé
y joindre la présente déclaration compte tenu de l’importance des ques-
 ns soulevées dans la requête et du principe juridique en jeu à ce stade
 l’instance.
2. La présente affaire entre la Belgique et le Sénégal concerne l’obliga-
 n incombant à ce dernier, en vertu du droit international convention-
l et coutumier, d’extrader ou de poursuivre (aut dedere aut judicare)
ncien président du Tchad, M. Hissène Habré, pour des crimes qu’il
rait commis ou fait commettre en 1982, au cours de sa présidence :
   « meurtres, ... actes de torture, ... enlèvements, ... arrestations arbi-
   traires et ... exécution d’un grand nombre de Tchadiens, civils ou
   militaires, en raison notamment de leur appartenance ethnique »
   (mandat d’arrêt international du 19 septembre 2005 décerné par le
   juge d’instruction belge chargé du dossier, requête introductive d’ins-
   tance du 19 février 2009, annexe 3, p. 28, par. 2.1).
 3. Après examen des actes imputés à M. Habré, la conférence de
Union africaine a
   « rel[evé] qu’aux termes des articles 3 h), 4 h) et 4 o) de l’acte cons-
   titutif de l’Union africaine les crimes reprochés à Hissène Habré
   [étaient] pleinement de la compétence [de celle-ci] » (décision sur le
   procès d’Hissène Habré et l’Union africaine, doc. Assembly/AU/
   Dec.127 (VII), conférence de l’Union africaine, septième session
   ordinaire, 1er et 2 juillet 2006, Banjul, Gambie).

4. La Belgique affirme que certains de ses ressortissants ont été vic-
mes des actes de M. Habré :
     « Entre le 30 novembre 2000 et le 11 décembre 2001, un ressortis-
   sant belge d’origine tchadienne et des ressortissants tchadiens dépo-
   sent, successivement, des plaintes avec constitution de partie civile
   auprès de la justice belge contre l’ancien président du Tchad, M. His-
   sène Habré, pour des crimes de droit international humanitaire.
     La compétence actuelle des juridictions belges étant fondée sur la
   plainte déposée par un ressortissant belge d’origine tchadienne, la

                                                                         22

  justice belge entend exercer la compétence personnelle passive. »
  (Requête introductive d’instance du 19 février 2009, p. 4, par. 3.)
 5. Invoquant le principe aut dedere aut judicare, la Belgique prie la
our
  « de dire et juger que le Sénégal doit poursuivre lui-même
  M. H. Habré pour ... [les] crimes contre l’humanité et [les] crimes de
  torture qui lui sont imputés ; à défaut de l’extrader vers la Belgique
  où la justice belge, saisie de plaintes déposées, notamment, par une
  victime belge d’origine tchadienne, a intenté des poursuites contre lui
  pour les mêmes préventions » (demande en indication de mesures
  conservatoires présentée par le Gouvernement de la Belgique le
  17 février 2009 (dans laquelle sont résumées les conclusions exposées
  dans la requête introductive d’instance du 19 février 2009)).
6. Le principal fondement conventionnel invoqué par la Belgique à
ppui de cette obligation d’extrader ou de poursuivre est la convention
ntre la torture et autres peines ou traitements cruels, inhumains ou
gradants du 10 décembre 1984 (« convention contre la torture »). Aux
 mes de son préambule, celle-ci a pour objet et pour but d’assurer le
 pect de la « dignité inhérente à la personne humaine » et « d’accroître
fficacité de la lutte contre la torture et les autres peines ou traitements
uels, inhumains ou dégradants dans le monde entier ». S’agissant de
bligation aut dedere aut judicare, le paragraphe 1 de son article 7 dis-
 se que
  « [l’]Etat partie sur le territoire sous la juridiction duquel l’auteur
  présumé d’une infraction visée à l’article 4 est découvert, s’il n’extrade
  pas ce dernier, soumet l’affaire, dans les cas visés à l’article 5, à ses
  autorités compétentes pour l’exercice de l’action pénale ».

7. Au cours de cette phase de l’instance, la Cour a examiné la demande
e la Belgique avait jointe à sa requête pour la prier d’indiquer, en
endant l’arrêt définitif sur le fond, des mesures conservatoires spéci-
nt que le Sénégal devait
  « prendre toutes les mesures en son pouvoir pour que M. H. Habré
  reste sous le contrôle et la surveillance des autorités judiciaires du
  Sénégal afin que les règles de droit international dont la Belgique
  demande le respect puissent être correctement appliquées » (demande
  en indication de mesures conservatoires présentée le 17 février 2009
  par le Gouvernement de la Belgique).
8. Les mesures conservatoires ont pour but de sauvegarder le droit de
acune des parties à une affaire en attendant que la Cour rende sa déci-
 n, et ce, afin d’éviter qu’un préjudice irréparable ne soit causé à des
oits en litige. La Belgique a affirmé que tel était bien ce qui avait
otivé sa demande en indication de mesures conservatoires, avançant
us spécifiquement que le Sénégal risquait « de causer un préjudice irré-

                                                                         23

rable ... au droit de la Belgique [de voir] M. Hissène Habré ... traduit
 justice au Sénégal ou extradé vers la Belgique » (CR 2009/8, par. 27
avid)).
9. Or, le Sénégal a plusieurs fois, lors des audiences, donné à la Cour
ssurance qu’il ne laisserait pas M. Habré quitter le pays tant que celle-
ne se serait pas prononcée. Ainsi, l’agent du Sénégal a-t-il déclaré :
     « Le Sénégal n’envisage pas de mettre fin à la surveillance et au
  contrôle sur la personne de Hissène Habré tant avant qu’après [la
  mise à sa disposition d]es fonds promis par la communauté interna-
  tionale ... pour [mener à bien] la procédure judiciaire concernée. »
  (CR 2009/9, par. 57 (Thiam).)
 conseil du Sénégal a, quant à lui, affirmé :
    « Au vu de la décision de l’Union africaine, le Sénégal n’a jamais
  eu, et n’a aucunement, l’intention de mettre fin aux mesures de
  contrôle et de surveillance prises à l’égard de M. Hissène Habré,
  donc pour le moment aucun risque de préjudice irréparable
  n’existe ... qui pourrait justifier la demande en indication de mesures
  conservatoires présentée par la Belgique. » (CR 2009/9, par. 12
  (Gaye).)
 fin, en exposant les conclusions finales du Sénégal à l’audience,
. Demba Kandji, coagent, a solennellement déclaré ce qui suit :

    « [L]e Sénégal est naturellement disposé à confirmer, sous une
  forme solennelle, ce qu’il a déjà dit :
       « D’ordre de mon gouvernement, en tant que coagent du Séné-
    gal, je vous confirme ce que le Sénégal a déjà dit lundi dernier, à
    savoir — et je le dis en anglais à l’attention de M. le juge
    Greenwood qui a posé la question — « Senegal will not allow
    Mr. Habré to leave Senegal while the present case is pending
    before the Court. Senegal has not the intention to allow Mr. Habré
    to leave the territory while the present case is pending before the
    Court. [Le Sénégal ne permettra pas à M. Habré de quitter le
    Sénégal aussi longtemps que la présente affaire sera pendante
    devant la Cour. Le Sénégal n’a pas l’intention de permettre à
    M. Habré de quitter le territoire alors que cette affaire est
    pendante devant la Cour.] ». » (CR 2009/11, par. 6 (Kandji).)
10. De notre point de vue, la déclaration solennelle par laquelle le
négal indique qu’il ne laissera pas M. Habré « quitter [le territoire] aussi
ngtemps que la présente affaire sera pendante devant la Cour » (ibid.)
éserve les droits des Parties et écarte tout risque de préjudice irrépa-
ble exactement comme le ferait une ordonnance indiquant des mesures
nservatoires. Dès lors, le résultat recherché par la Belgique dans sa
mande en indication de mesures conservatoires ayant été atteint, point
était besoin pour la Cour d’examiner la mesure judiciaire sollicitée. A

                                                                         24

 s yeux, la Cour aurait dû se borner à dire que, par suite de la déclara-
  n du Sénégal, la demande en indication de mesures conservatoires se
ouvait privée d’objet.
 11. En outre, la Cour aurait dû selon nous insister bien davantage sur
 fait que les deux Parties, la Belgique et le Sénégal, de même que la
nférence de l’Union africaine — laquelle a reconnu que l’affaire visant
. Habré relevait de sa compétence et a chargé la République du Séné-
 l de poursuivre et de faire juger celui-ci, au nom de l’Afrique, par
 e juridiction sénégalaise, en lui offrant toutes les garanties d’un procès
uitable —, avaient pris acte de ce que l’impunité n’était plus admise
   droit international, quel que soit le statut de l’intéressé, et, plus
 rticulièrement, de ce que le Sénégal s’employait à ce qu’elle ne le
   pas dans ce cas précis.

                                     (Signé) Abdul G. KOROMA.
                                  (Signé) Abdulqawi Ahmed YUSUF.




                                                                        25

